DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 20 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and  17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states “substantially similar” which renders the claim indefinite because substantially similar doesn’t explicitly defines/limits what substantially means and the specification lacked some standard for measuring the degrees intended. 
Claims 16 and 18-20 are rejected for being dependent on rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 20190286974) in view of Jang (Pub. No. US 20200175313).
Regarding claims 1, 17, and 20, Li teaches an apparatus comprising: a tensor compute cluster comprising a plurality of tensor compute units to process a plurality of sub-feature maps in a machine learning application [fig. 3 and related description; Para. 26 “In the present embodiment, in order to better adapt the PE 110 to the NN computation, the PE 110 may be an application-specific integrated circuit (ASIC) of an artificial intelligence (AI) accelerator, e.g., a tensor processor, a neural network processor (NNP), a neural engine, and so on”]; a tensor memory cluster comprising a plurality of tensor feature map memory units to store the plurality of sub-feature maps; and circuitry [fig. 3 and related description] to: partition an input feature map into the plurality of sub-feature maps [Para. 33 “input feature map associated with the NN computation is a m×n matrix, the convolutional kernel is a 1×n matrix, and m and n are positive integers, the MCU 133 may divide the feature map into four regions (also referred to as four sub-feature map data) by rows”]; and assign/allocate each of the plurality of sub-feature maps to one of the plurality of tensor compute units and one of the plurality of tensor feature map memory units for processing in parallel [Para. 33 “the MCU 133 allocates several operation tasks based on the NN computation and instructs the computation nodes 100 to perform parallel processing on the regions”; Para 34 “After the data transmission by the DMA engine 131 is completed, the MCU 133 instructs the four PEs 110 (e.g., PE0-PE3 in FIG. 4A-FIG. 4D) to start computations”; claim 8 and corresponding specification].  
However, Li doesn’t explicitly teach partition an input feature map such that sparsity in each of the plurality of sub-feature maps satisfies a predetermined threshold. 
Jang teaches partition an input feature map into the plurality of sub-feature maps such that sparsity in each of the plurality of sub-feature maps satisfies/based-on a predetermined threshold/value [Para. 24 “splitting the input feature map into the plurality of sub-feature maps based on the predetermined value”; Para. 15 “split the plurality of first sub-feature maps into a plurality of second-sub feature maps based on the predetermined value”]. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Li the ability to partition an input feature map such that sparsity in each of the plurality of sub-feature maps satisfies a predetermined threshold as taught by Jang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Li teaches wherein each of the plurality of tensor feature map memory units is connected to one of the plurality of tensor compute units, such that the circuitry sends a first sub-feature map of the plurality of sub-feature maps assigned to a first tensor compute unit of the plurality of tensor compute units to be stored in a first tensor feature map memory unit of the plurality of tensor feature map memory units associated with the first tensor compute unit [fig. 1, 3 and related description].  
Regarding claim 5, Li teaches wherein each of the plurality of tensor feature map memory units comprises a plurality of buffers/memory, a write switch to write the plurality of sub-feature maps in the plurality of buffers, and a read switch to read the plurality of sub-feature maps from the plurality of buffers [Fig. 3, 4, 10 and related description. Buffer is memory because it is stores data]. 
Regarding claim 11, Li teaches wherein each of the plurality of tensor compute units comprises a plurality of multipliers, and wherein each of the plurality of multipliers computes a product between a data value of a first sub-feature map of the plurality of sub-feature maps and a weight value from a kernel matrix [fig. 3-5 and related description].  
Regarding claim 12, Li teaches wherein each of the plurality of tensor compute units processes one of the plurality of sub-feature maps at a time to generate an output sub-feature map, and wherein the circuitry combines the output sub-feature map from each of the plurality of tensor compute units to obtain an output feature map for the input feature map [fig. 10 and related description].  
Regarding claim 13, Li teaches partitioning, by an accelerator in a machine learning application, an input feature map into a plurality of sub-feature maps, partition an input feature map into the plurality of sub-feature maps [Para. 33 “input feature map associated with the NN computation is a m×n matrix, the convolutional kernel is a 1×n matrix, and m and n are positive integers, the MCU 133 may divide the feature map into four regions (also referred to as four sub-feature map data) by rows”]; assigning, by the accelerator, each of the plurality of sub-feature maps to one of a plurality of tensor compute units of a tensor compute cluster for processing each of the plurality of sub-feature maps in parallel [Para. 33 “the MCU 133 allocates several operation tasks based on the NN computation and instructs the computation nodes 100 to perform parallel processing on the regions”; Para 34 “After the data transmission by the DMA engine 131 is completed, the MCU 133 instructs the four PEs 110 (e.g., PE0-PE3 in FIG. 4A-FIG. 4D) to start computations”; claim 8 and corresponding specification]; processing, by the accelerator, each of the plurality of sub-feature maps in the assigned one of the plurality of tensor compute units to generate an output/result sub-feature map from each of the plurality of tensor compute units [fig. 3, 4, 10 and related description]; and combining (computation process through pipe line) , by the accelerator, the output/result sub-feature map from each of the plurality of tensor compute units to generate an output feature map for the input feature map [fig. 10 and related description. PE0=> VM2(PE0) =>PE1=>VM1 (PE1)=>VM2 (PE2)=>PE2=>VM1(PE2)=>VM1(PE3)=>PE3=>VM2=120 (system memory). It’s clear that PE3 output to the system memory is combination/computation/pipeline result/output of all four computing units]. 
However, Li doesn’t explicitly teach partition an input feature map such that sparsity in each of the plurality of sub-feature maps satisfies a predetermined threshold. 
Jang teaches partition an input feature map into the plurality of sub-feature maps such that sparsity in each of the plurality of sub-feature maps satisfies a predetermined threshold [Para. 24 “splitting the input feature map into the plurality of sub-feature maps based on the predetermined value”; Para. 15 “split the plurality of first sub-feature maps into a plurality of second-sub feature maps based on the predetermined value”]. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Li the ability to partition an input feature map such that sparsity in each of the plurality of sub-feature maps satisfies a predetermined threshold as taught by Jang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, Li teaches wherein the sparse tensor compute cluster comprises a plurality of sparse tensor compute units, and the processor comprises computer-readable instructions to assign each of the plurality of sub-feature maps to one of the plurality of sparse tensor compute units [Para. 1-3 and related description].  
Regarding claim 19, Li teaches wherein each of the plurality of sparse tensor compute units is associated with one of a plurality of sparse tensor feature map memory units of a sparse tensor memory cluster of the accelerator [Fig. 1, 3, and related description].  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 20190286974) in view of Jang (Pub. No. US 20200175313) and further in view of Rifkin (Pub. No. US 20070073538).
Regarding claim 3, Li teaches VM 116 stores the weight associated with the NN computation, e.g., a convolutional neural network (CNN) [Para. 28].
However, Li in view of Jang doesn’t explicitly teach wherein the tensor memory cluster further comprises a tensor weight memory for storing a kernel matrix.  
Rifkin teaches having a memory to store kernel matrix [Para. 9, claim 12]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Li in view of Jang the ability to store kernel matrix as taught by Rifkin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, Li teaches wherein the tensor weight memory comprises a plurality of buffers for storing the sub-feature map and sending the sub-feature mnp to the tensor compute cluster [fig. 1-3 and related description.  
However, Li in view of Jang doesn’t explicitly teach about kernel matrix. 
Rifkin teaches having a memory to store kernel matrix [Para. 9, claim 12]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Li in view of Jang the ability to store and send kernel matrix as taught by Rifkin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 20190286974) in view of Jang (Pub. No. US 20200175313) and further in view of Askar (Patent No. US 6,760,791).
Regarding claim 6, Li teaches wherein the plurality of buffers comprises a first buffer/memory for storing data values of at least one of the plurality of sub-feature maps [fig. 1-3 and related description].  
However, Li in view of Jang doesn’t explicitly teach having a second buffer for storing index values corresponding to the data values
Askar teaches wherein the plurality of buffers comprises a first buffer for storing data values of at least one of the plurality of pocket commands and a second buffer for storing index values corresponding to the data values [Abstract].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Li in view of Jang the ability to teach the claim limitations as taught by Askar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 20190286974) in view of Jang (Pub. No. US 20200175313) and further in view of Wu et al. (Pub. No. US 20180349095).
Regarding Claims 7 and 14, Li teaches wherein to partition the input feature map into the plurality of sub-feature maps, the circuitry: divides the input feature map into a predetermined number of initial partitions [fig. 1-3 and related description];
However, Li in view of Jang doesn’t explicitly teach reorganizes at least some of the initial partitions such that each of the initial partitions satisfies the predetermined threshold after the reorganization.  
Wu teaches reorganizes at least some of the initial partitions such that each of the initial partitions satisfies the predetermined threshold after the reorganization [Abstract, Para. 6, and 7].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Li in view of Jang the ability to teach the claim limitations as taught by Wu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, Lie teaches wherein the predetermined number of the initial partitions is based upon a number of the plurality of tensor compute units [fig. 1, 3 and related description].
Regarding claim 9, Wu further teaches wherein the circuitry reorganizes at least some of the initial partitions by reallocating a row and/or a column to a first initial partition from a neighboring initial partition [fig. 2-4 and related description].  
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 20190286974) in view of Jang (Pub. No. US 20200175313) and further in view of Kikuchi et al. (Pub. No. US 20090316677).
Regarding claims 10 and 16, Li in view of Jang doesn’t explicitly teach having different size of sub-feature maps. 
However, Kikuchi teaches wherein a first input data of the plurality of blocks is of a different size than a second block of the plurality of blocks.  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Li in view of Jang the ability to teach the claim limitations as taught by Kikuchi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No. US 20190286974) in view of Jang (Pub. No. US 20200175313) and further in view of KOYAMA et al. (Pub. No. US 20220006821).
Regarding claim 15, Li in view of Jang doesn’t explicitly teach the claim limitation. 
However, KOYAMA teaches wherein when the predetermined threshold is satisfied, each of the plurality of data (sub-feature maps) comprises a substantially similar number or percentage of non-zero values [claim 4 and corresponding written description].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Li in view of Jang the ability to teach the claim limitation as taught by KOYAMA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666